DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on April 14, 2021. Claims 1, 3-4, 7-8, 10-14, and 18-21 are pending.

Response to Arguments
Applicant’s arguments directed to the amended claims, see page 5, filed April 14, 2021, with respect to the 35 U.S.C. 103 rejection over Lehe in view of Meng and in further view of Coffinberry have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of the claims has been withdrawn. However, upon further search and consideration, the amended claims do not appear allowable in view of Dean (US Patent 3,861,826).

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, it appears that “open” should be changed to “opens” (also see claim 1, line 5 which recites “opens”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 12 recites “the radially outer trailing edge is axially offset from the radially inner leading edge by up to 45°” in combination with the recitation that “a radially outer trailing edge protrudes past the outlet face and extends into the discharge collector” (See claim 11, lines 7-8). It is unclear how to define “axially offset” in conjunction with the curving trailing edge vane (Fig. 1) since the angle would appear to vary across different portions of the edge. Note that the axially offset appears to correspond to the change in the direction of the orientation of the vane at the inlet and outlet as represented by angle 36 (see Fig. 1). Applicant could overcome this rejection by tying the angle to the curvature of the vane (see claim 8) or by defining the angle relative to the outlet face of the vane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehe (US Patent 5,427,498) in view of Meng (US 2003/0235497) and in further view of Dean (US Patent 3,861,826).
In regards to claims 1, 11 and 18, Lehe discloses a turbopump (Col. 1, line 9) comprising: 
an impeller (5) rotatable about an axis (Fig. 1), wherein the impeller has an axial inlet; 
a discharge collector (4); and 

Lehe appears to disclose, however is silent about, whether a passage having an inlet face at which the passage opens to the impeller and an outlet face at which the passage opens to the discharge collector, a vane extending in the passage, the vane curved axially forward in the direction of the axial inlet, and with a leading edge at the impeller, a trailing edge at the discharge collector and a height that is uniform from the leading edge to the trailing edge.
Furthermore, Lehe does not a vane trailing edge that protrudes past the outlet face and extends into the discharge collector.
Meng discloses a passage (50) having an inlet face (51) at which the passage opens to the impeller and an outlet face (52) at which the passage opens to the discharge collector, a vane (14) extending in the passage, and with a leading edge at the impeller (Figs. 1-2), a trailing edge at the discharge collector (Figs. 1-2) and a height that is uniform from the leading edge to the trailing edge (par. 32, “constant blade height (H)”).
It is obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143(A). The MPEP states that the rejection based on the above rationale must set forth (1) the prior art must include each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2143 (A).
In this case, Lehe discloses a diffuser for a pump and appears to disclose a vane with a curvature in the axial forward direction with a leading edge at the impeller and a trailing edge at the discharge collector with a generally uniform height, however is silent about the configuration of the diffuser and whether there is a passage with an inlet face and outlet face with a vane having a leading edge at the 
Note that the modified turbopump of Lehe, as modified to include a vane in the diffuser passage, comprises the vane being curved axially forward in the direction of the axial inlet (see Lehe Fig. 21, 7A, 7B).
Furthermore, Dean discloses a trailing edge of vane (26) protrudes past an outlet face and extends into a discharge collector (Figs. 2, 4).
It is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states that the rejection based on the above rationale must set forth (1) the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) the substituted components and their functions were known in the art; and (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2143 (A).

Regarding claims 11 and 18, as modified above, the modified turbopump comprises the radially outer trailing edge is axial forward relative to the radially inner leading edge (see Lehe Fig. 21), and the vane is axially inclined relative to the axis (see Lehe Fig. 21).
In regards to claims 3 and 14, the modified turbopump of Lehe comprises the discharge collector has a flat side (see flat top of Lehe 4A in Fig. 21, left), and the passage opens into the discharge collector at the flat side (see Fig. 21).
In regards to claim 4, the modified turbopump of Lehe comprises the discharge collector has a symmetry with respect to a line of symmetry that intersects the vane (see 4B, Fig. 21).
	In regards to claim 7, the modified turbopump of Lehe comprises the trailing edge protrudes into the discharge collector (as modified by Dean).
	In regards to claims 8 and 12, the modified turbopump of Lehe comprises there is a radial direction perpendicular to the axis, and the vane is curved up to 45 degrees with respect to the radial direction (see annotated Fig. 21 below), and the radially outer trailing edge is offset from the radially inner leading edge by up to 45 degrees (see annotated Fig. 21 below).
	

    PNG
    media_image1.png
    341
    436
    media_image1.png
    Greyscale

Figure 21 of Lehe with measured angle of vane
	Furthermore, the modified turbopump of Lehe discloses a diffuser is provided at different angles in Lehe Fig. 21, and can be both radial and axial (Lehe Col. 15, line 1). Since applicant has not disclosed that having the vane curve at this specific angle solves any stated problem or is for any particular purpose above the fact that the vane inclination is associated with different diffuser and discharge collector configurations which may provide good fluid dynamic performance and it appears that the turbopump of Lehe would perform equally well with a vane inclined as claimed by applicant, it would have been an obvious matter of design choice to modify the turbopump of Lehe by utilizing the specific shape and dimensions as claimed for the purpose of providing the desired combined radial and axial diffuser configuration and/or to provide good fluid dynamic performance.
	In regards to claim 10, the modified turbopump of Lehe comprises the vane is a guide vane (Meng Fig. 1, 3).
	In regards to claims 13, the modified turbopump comprises the aradially outer trailing edge is axially offset from the radially inner leading edge, however does not specifically disclose an angle less than or equal to 30 degrees. 

	In regards to claim 19, the modified turbopump of Lehe comprises the vane is inclined at an angle of inclination of greater 45 degrees (Fig. 21, see 7A).
	In regards to claim 20, the modified turbopump of Lehe comprises the impeller has an inlet side and the vane is inclined toward the inlet side (Fig. 21, see 7A, 7B).
	In regards to claim 21, the modified turbopump of Lehe comprises the vane defines axially forward and aft sides (40, 41) that have a constant curvature and do not have any corners (see Meng Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                                
5/14/2021